DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive.
In re pages 7-10, Applicant argues that Oh fails to teach every each and every element of independent claims 1 and 8, and consequently fails to anticipate claims 1-14. In particular, Applicant asserts that Oh fails to disclose prohibiting a coded video sequence (CVS) of the bitstream from including a second type of supplemental enhancement information (SEI) message based on a determination that a current picture is a fisheye omnidirectional video picture.
In response, the Examiner respectfully disagrees. Oh is directed to methods of transmitting and receiving fisheye video for use in virtual reality and other systems (Oh: paragraphs [0002] through [0005]). As taught by Oh, 360 degree video may be acquired by a fisheye lens (Oh: paragraphs [0058] and [0233]) and may be associated with various regions of interest—e.g., active areas—associated with the 360 degree video content (Oh: paragraph [0147]). The video information may be encoded (Oh: paragraph [0087]) and fisheye video information may be signaled using supplemental enhancement information (Oh: paragraphs [0312] and [0313]). Oh further teaches that, when signaling SEI information, fisheye video information of a region_type field having a value of 0 or 1 may not coexist with a region_type[i] field having other values (Oh: paragraph [0350]). In other words, a region_type field having a value of 0 or 1—e.g., a first type of SEI information 
On this teaching, as Applicant states, “Oh’s single fisheye SEI message is prohibited from including a region type field for a plurality of images based on a determination that the single fisheye SEI message includes another region type field for a single circular image..” In the view of the Examiner, prohibiting a region type field based on a determination that the single fisheye SEI message includes another region type field teaches prohibiting a second type of SEI message (e.g., the other region type field). Amending the claims to further define and distinguish what is meant by the broad term, “second type of SEI message” may distinguish the claims from Oh.
In re page 10, Applicant argues that independent claim 15 is allowable for the same reasons as claims 1 and 8. For the reasons given above, the Examiner respectfully disagrees. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 2019/0356899, already of record, referred to herein as “Oh”).

Regarding claim 1, Oh discloses: A video coding apparatus (Oh: Fig. 2, disclosing a data encoder), comprising:
a memory storing instructions (Oh: paragraph [0443], disclosing a recording medium for storing a program);
a processor coupled to the memory, the processor configured to execute the instructions (Oh: paragraph [0443], disclosing a computer that executes programs stored on the recording medium) to cause the video coding apparatus to:
determine that a current picture is a fisheye omnidirectional video picture containing a number of active areas captured by fisheye camera lens (Oh: Fig. 1, paragraph [0058], disclosing processing of 360 degree—e.g., omnidirectonal—video; paragraph [0233], disclosing that the 360 video may be acquired by a fisheye lens; Fig. 7, paragraph [0147], disclosing various regions of interest—e.g., active areas— associated with the 360 video content); and
encode the current picture in a coded video sequence of a bitstream (Oh: paragraph [0087], disclosing encoding of the 360 video data), the coded video sequence of the bitstream including a fisheye video supplemental enhancement information (SED) message (Oh: paragraphs [0312] and [0313], disclosing use of SEI messages to signal fisheye video information; Fig. 26, paragraph [0405], disclosing an omnidirectional fisheye video information SEI box for signaling supplemental enhancement information messages) and prohibited from including a second type of SEI message based on the determination (Oh: paragraph [0350], disclosing that fisheye video information of a region_type field having a value of 0 or 1 may not coexist with a region_type[i] field having other values—e.g., that the second region_type[i] field SEI information is prohibited from being included).

claim 2, Oh discloses: The video coding apparatus of claim 1, wherein the second type of SEI message comprises an equirectangular projection SEI message (Oh: paragraph [0284], disclosing equirectangular projection; paragraph [0344], disclosing signaling of a region type associated with the rectangular region).

Regarding claim 3, Oh discloses: The video coding apparatus of claim 1, wherein the second type of SEI message comprises a cubemap projection message (Oh: paragraph [0261], disclosing a cubemap projection; paragraph [0158], disclosing signaling of video metadata; paragraph [0162], disclosing that the metadata may include projection scheme information—e.g., including the cubemap projection).

Regarding claim 4, Oh discloses: The video coding apparatus of claim 1, wherein the second type of SEI message comprises a frame packing indication SEI message (Oh: paragraphs [0313] and [0315], disclosing SEI message that includes an id field assigned different values based on the use of frame packing).

Regarding claim 5, Oh discloses: The video coding apparatus of claim 1, further comprising encoding the current picture as a first picture of the coded video sequence (Oh: paragraph [0411], disclosing that the video data may include a sequence of pictures; paragraph [0087], disclosing encoding of the video sequence).

Regarding claim 6, Oh discloses: The video coding apparatus of claim 1, further comprising a transmitter coupled to the processor, the transmitter configured to transmit the bitstream toward a video decoder 

Regarding claim 7, Oh discloses: The video coding apparatus of claim 1, wherein the bitstream is stored in the memory (Oh: paragraph [0091], disclosing a storage unit that stores the encoded 360 video data).

Regarding claim 8, Oh discloses: A method of coding video information (Oh: Fig. 2, disclosing data encoding), the method comprising:
determining that a current picture is a fisheye omndirectional video picture containing a number of active areas captured by fisheye camera lens (Oh: Fig. 1, paragraph [0058], disclosing processing of 360 degree— e.g., ommidirectional—video; paragraph [0233], disclosing that the 360 video may be acquired by a fisheye lens; Fig. 7, paragraph [0147], disclosing various regions of interest—e.g., active areas— associated with the 360 video content); and
encoding the current picture in a coded video sequence of a bitstream (Oh: paragraph [0087], disclosing encoding of the 360 video data), the coded video sequence of the bitstream including a fisheye video supplemental enhancement information (SEI) message (Oh: paragraphs [0312] and [0313], disclosing use of SEI messages to signal fisheye video information; Fig. 26, paragraph [0405], disclosing an omnidirectional fisheye video information SEI box for signaling supplemental enhancement information messages) and prohibited from including a second type of SEI message based on the determination (Oh: paragraph [0350], disclosing that fisheye video information of a region_type field having a value of 0 or 1 may not coexist with a region_typefi] field having other values—e.g., that the second region_type[i] field SEI information 1s prohibited from being included).

claim 9, Oh discloses: The method of claim 8, further comprising encoding the current picture in the coded video sequence with only the fisheye video SEL message (Oh: paragraph [0411], disclosing that the video data may include a sequence of pictures; paragraph [0087], disclosing encoding of the video sequence; paragraphs [0312] and [0313], disclosing use of SEI messages to signal fisheye video information).

Regarding claim 10, Oh discloses: The method of claim 8, wherein the second type of SEI message comprises an equirectangular projection SEI message (Oh: paragraph [0284], disclosing equirectangular projection; paragraph [0344], disclosing signaling of a region type associated with the rectangular region).

Regarding claim 11, Oh discloses: The method of claim 8, wherein the second type of SEI message comprises a cubemap projection message (Oh: paragraph [0261], disclosing a cubemap projection; paragraph [0158], disclosing signaling of video metadata; paragraph [0162], disclosing that the metadata may include projection scheme information—e.g., including the cubemap projection).

Regarding claim 12, Oh discloses: The method of claim 8, wherein the second type of SEI message comprises a frame packing indication SEI message (Oh: paragraphs [0313] and [0315], disclosing SEI message that includes an id field assigned different values based on the use of frame packing).

Regarding claim 13, Oh discloses: The method of claim 8, further comprising encoding the current picture as a first picture in the coded video sequence of the bitstream (Oh: paragraph [0411], disclosing that the video data may include a sequence of pictures; paragraph [0087], disclosing encoding of the video sequence).

Regarding claim 14, Oh discloses: The method of claim 8, further comprising transmitting the bitstream toward a video decoder (Oh: Fig. 2, paragraph [0080], disclosing a transmitter to transmit the encoded bitstream to a receiver to be decoded).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Ohet al. (“Omnidirectional fisheye video SEI message,” JCT-VC, 29" Meeting, Oct. 2017, pp. 1-5, already of record, referred to herein as “Oh IT”).

Regarding claim 15, Oh discloses: A method of coding implemented by a video decoder (Oh: paragraph [0102], disclosing decoding by a data decoder), comprising:
receiving an encoded bitstream containing a fisheye video information supplemental enhancement information (SED) message for a picture (Oh: paragraphs [0312] and [0313], disclosing use of SEI messages to signal fisheye video information; Fig. 26, paragraph [0405], disclosing an omnidirectional fisheye video information SEI box for signaling supplemental enhancement information messages)..., a presence of the fisheye video information SEI message indicating that the encoded bitstream is without a second type of SEL message for any picture... (Oh: paragraph [0350], disclosing that fisheye video information of a region_type field having a value of 0 or 1 may not coexist with a region_typefi] field having other values—e.g., that the second region_type[i] field SEI information is prohibited from being included), and
decoding the encoded bitstream (Oh: paragraph [0102], disclosing decoding by a data decoder of the encoded bitstream).
Oh does not explicitly disclose a picture of a coded layer-wise video sequence (CLV S) of a particular layer.
However, Oh II discloses a picture of a coded layer-wise video sequence (CLVS) of a particular layer (Oh II: page 3, section 2.2, disclosing use of an SEI message in CLVS for omnidirectional fisheye video).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the CLVS of Oh II in the coding method of Oh.


Regarding claim 16, Oh and Oh II disclose: The method of claim 15, wherein the second type of SEI message is an equirectangular projection SEI message (Oh: paragraph [0284], disclosing equirectangular projection; paragraph [0344], disclosing signaling ofa region type associated with the rectangular region).

Regarding claim 17, Oh and Oh II disclose: The method of claim 15, wherein the second type of SEI message is a cubemap projection message (Oh: paragraph [0261], disclosing a cubemap projection; paragraph [0158], disclosing signaling of video metadata; paragraph [0162], disclosing that the metadata may include projection scheme information—e.g., including the cubemap projection).

Regarding claim 18, Oh and Oh II disclose: The method of claim 15, wherein the second type of SEL message is a frame packing indication SEI message (Oh: paragraph [0411], disclosing that the video data may include a sequence of pictures; paragraph [0087], disclosing encoding of the video sequence).

Regarding claim 19, Oh and Oh II disclose: The method of claim 15, wherein the fisheye video SEI message is present in a first picture of the CLVS (Oh II: page 3, sections 2, disclosing use of the SEI message in a CLVS that indicates that each coded picture in the CLVS is an omnidirectional fisheye video picture).


Regarding claim 20, Oh and Oh II disclose: The method of claim 15, further comprising displaying, on a display of an electronic device, the picture corresponding to the fisheye video SEI message (Oh: paragraph [0107], disclosing display of the decoded 360 video—e.g., based on the fisheye video SEI message).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484